Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 7, 2015                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  150206(68)                                                                                               Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  JENNY N. GLAUBIUS,                                                                                      David F. Viviano,
                                                                                                                      Justices
            Plaintiff-Appellee,
                                                                    SC: 150206
  v                                                                 COA: 318750
                                                                    Macomb CC Family Division:
                                                                      2012-004307-DM
  JOHN A. GLAUBIUS,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the second motion of plaintiff-appellee to extend the
  time for filing her brief on appeal is GRANTED. The brief will be accepted as timely
  filed if submitted on or before May 7, 2015.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   April 7, 2015
                                                                               Clerk